Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 07/16/2020. Claims 1 - 20 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 16 “A computer-readable storage device having instructions stored thereon for…”, the term “A computer-readable storage device” is not limited to a statutory subject matter.  As evidenced by applicants own disclosure, in specification, par 0009, recites as follows: “In various additional embodiments, computer-readable storage devices include instructions stored thereon for.…”, A computer-readable storage device is not limited to a statutory subject matter.  
In view of the above; applicant has provided antecedent basis for the claim terminology “A computer-readable storage device having instructions stored thereon for …”.   Applicant has provided intrinsic evidence of the embodiment, which is non-statutory transitory signals, intended to be covered within the meaning.
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part”. A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not 
In view of the above analysis, claim 16 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter and for being dependent on rejected independent claim 16.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle et al. (US20170257303A1) hereinafter Boyapalle in view of Ganesan et al. (US20200034269A1) hereinafter Ganesan further in view of Collins et al. (US20100179695A1) hereinafter Collins.
As per claim 1. A method for utilizing telemetry data, comprised of a plurality of IHSs (Information Handling Systems), the method comprising: (Boyapalle, par0107 teaches FIG. 4 is a flow diagram illustrating a method of information handling system configuration management with an information handling system diagnostic platform…. Information handling systems 420 may include contributing information handling systems and monitored client information handling systems…. telemetry data may be provided by a hardware implementation monitoring and reporting system).
within a data center comprised of a plurality of IHSs (Information Handling Systems), (Boyapalle, par0053 teaches remote data center 290 may include web servers or resources within a cloud environment. For example, remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224)
collecting metric data from the plurality of IHSs, wherein the metric data collected from each of the respective IHSs; (Boyapalle, par0038 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics. For example, power draw of various component devices within the client information handling systems 220, 221, 222, and 224 may be measured and logged in an information handling system performance monitoring system data repository such as a Dell® Data Vault by the intelligent configuration management agent operating on the client information handling system).
of the respective IHS within the data center (Boyapalle, par0053 teaches remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
analyzing the collected metric data to identify a first metric that is correlated with (Boyapalle, par0169, 0171 teaches if the measured performance metrics fall outside of a deviation threshold of expected performance metrics correlating to software application resource utilization, flow may proceed to 840. At 840, the information handling system diagnostic platform will classify an analyzed software application as intensive or over-consuming of one or more particular system resources… A container may isolate over-consuming software applications in the circumstance that deviation of the analyzed software application performance metrics may indicate a security breach or risk of system crashing. In an aspect, the information handling system diagnostic platform determines patterns from the crowd sourced performance characteristic telemetry data by statistical correlation of those performance characteristic telemetry data metrics with reported failures, operational issues, or operational changes).
(Boyapalle, par0128 teaches the intelligent configuration management systems and information handling system diagnostic platform may have already amassed aggregate performance metric data for one or more mapping classified contributing information handling systems).
          Boyapalle does not explicitly discloses to identify zones within a data center, within the first metric data, identifying a first zone of the data center that comprises a subset of the plurality of IHSs that reported anomalous first metric data relative to neighboring IHSs.
          Ganesan however discloses to identify zones within a data center (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
within the first metric data, identifying a first zone of the data center that comprises a subset of the plurality of IHSs that reported anomalous first metric data relative to neighboring IHSs; and (Ganesan, par0035-0037 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter….having rolled up the datacenter PLMS for datacenter 200, datacenter management zone correlator 310 operates to identify information handling systems, server racks, or aisles within datacenter 200 that are experiencing a poor [reported anomalous] PLMS. Here, datacenter management zone correlator 310 provides a PLMS threshold, such as 15%. Then, if any particular information handling system, server rack, or aisle PLMS falls below the PLMS threshold, then datacenter management zone correlator 310 provides an indication that the particular information handling system, server rack, or aisle is experiencing poor part life… PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of to identify zones within a data center, within the first metric data, identifying a first zone of the data center that comprises a subset of the plurality of IHSs that reported anomalous first metric data relative to neighboring IHSs, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose identifies a location, locations within the data center; adjusting operations of the data center within the zone in order to address the anomalous readings.
         Collins however discloses identifies a location, locations within the data center; (Collins, par0015 teaches when data center 19 identifies that a server in the data center needs to be serviced, the ventilation management application identifies the location of the server through server location database 18. The server location database identifies the unique location of the server. The location of the server may be uniquely identified through a set of GPS coordinates or by identifying the location of the server within a particular data center).
adjusting operations of the data center within the zone in order to address the anomalous readings (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center….if it is determined that a computer system of rack 10 c need servicing [anomalous readings], the fans of the computer systems of rack 10 c would be increased in speed [adjusting operations of the data center within the zone], thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of identifies a location, locations within the data center; adjusting operations of the data center within the zone in order to address the anomalous readings, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 2.  Boyapalle, Ganesan and Collins disclose the method of claim 1.
           Boyapalle further discloses wherein the metric data is collected by a remote access controller operating within each of the plurality of IHSs. (Boyapalle, par0103-0104 teaches system parameter measurement may take place via the system management controller subsystem 350 of a client information handling system. Activity of each of the plurality of component devices is monitored by the information handling system performance monitoring system 330…the hardware implementation monitoring and reporting system 330 may report component device utilization data via a network interface (NIC) as shown. The reporting may be ongoing, periodic, or in response to requests for data from the intelligent configuration management system operating remotely at a hub server or remote data center. Any method of data reporting to a centralized intelligent configuration management system is contemplated. The component device utilization data recorded for client information handling systems is also granular in that it may be broken down by component devices within the client information handling systems).

As per claim 3.  Boyapalle, Ganesan and Collins disclose the method of claim 2.
           Boyapalle further discloses wherein the remote access controller collects the metric data from IHS components via management connections with the IHS components. (Boyapalle, par0103-0104 teaches system parameter measurement may take place via the system management controller subsystem 350 of a client information handling system. Activity of each of the plurality of component devices is monitored by the information handling system performance monitoring system 330…the hardware implementation monitoring and reporting system 330 may report component device utilization data via a network interface (NIC) as shown. The reporting may be ongoing, periodic, or in response to requests for data from the intelligent configuration management system operating remotely at a hub server or remote data center. Any method of data reporting to a centralized intelligent configuration management system is contemplated. The component device utilization data recorded for client information handling systems is also granular in that it may be broken down by component devices within the client information handling systems).
          Boyapalle does not explicitly discloses via sideband management connections.
          Ganesan however discloses via sideband management connections (Ganesan, par0020 teaches BMC 190 is connected to multiple elements of information handling system 100 via one or more management interface 192 to provide out of band monitoring, maintenance, and control of the elements of the information handling system…. a Network Controller Sideband Interface (NC-SI), or the like. As used herein, out-of-band access refers to operations performed apart from a BIOS/operating system execution environment on information handling system 100).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of via sideband management connections, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 4.  Boyapalle, Ganesan and Collins disclose the method of claim 1.
           Boyapalle further discloses the first metric of the data center, the collected metric data. (Boyapalle, par0038, 0053 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics…. remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
          Boyapalle does not explicitly discloses wherein the correlation of the locations is identified based on principal component analysis.
          Ganesan however discloses wherein the correlation of the locations is identified based on principal component analysis (Ganesan, par0036-0037 teaches at a next level, datacenter management zone correlator 310 determines a server rack [location] PLMS (PLMSRack) for each of the server racks of datacenter 200. Here, the server rack PLMS is determined as the average of the information handling system PLMS of each piece of equipment installed in a particular server rack. Similarly, datacenter management zone correlator 310 determines an aisle [location] PLMS (PLMSAisle) for each aisle of datacenter 200… PLMS analyzer 312 operates to correlate the poor health zones [location] as determined by datacenter management zone correlator 310 with environmental conditions, usage, and workloads of the components, and to identify risk factors within datacenter 200 that are contributing to poor component health. In particular, PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200 on a periodic basis, such as once a day, once a week, or the like, and to receive the zone correlated PLMS from datacenter management zone correlator 310).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of wherein the correlation of the locations is identified based on principal component analysis, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 5.  Boyapalle, Ganesan and Collins disclose the method of claim 1.
           Boyapalle further discloses wherein the data center that includes a subset of IHSs. (Boyapalle, par0038, 0053 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics…. remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
          Boyapalle does not explicitly discloses the first zone of the data center.
          Ganesan however discloses the first zone of the data center. (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones [first zone] of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first zone of the data center, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose anomalous readings relative to neighboring IHSs comprises a rack housing the subset of IHSs.
         Collins however discloses anomalous readings relative to neighboring IHSs comprises a rack housing the subset of IHSs (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers….if it is determined that a computer system of rack 10 c need servicing [anomalous readings], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of anomalous readings relative to neighboring IHSs comprises a rack housing the subset of IHSs, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 6.  Boyapalle, Ganesan and Collins disclose the method of claim 1.
          Boyapalle and Ganesan do not explicitly disclose wherein the first zone of the data center that includes a subset of IHSs reporting anomalous first metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center.
         Collins however discloses wherein the first zone of the data center that includes a subset of IHSs reporting anomalous first metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers. In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle [comprises one or more rows that span a plurality of adjacent racks of the data center]. The aisle between racks 10 b and 10 c is a cool aisle. In operation, if it is determined that a computer system of rack 10 c need servicing [anomalous metric data relative to neighboring IHSs], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease. Shown in FIG. 2 is a bubble of cooler air 15 in the hot aisle between rack 10 c and 10 d. This bubble of cooler air is formed by increasing the speed of the fans in racks 10 c and 10 d nearest computer system 13.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone of the data center that includes a subset of IHSs reporting anomalous first metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 7.  Boyapalle, Ganesan and Collins disclose the method of claim 1.
           Boyapalle further discloses further comprising, segmenting the first metric data to identify intervals of variations in the first metric data. (Boyapalle, par0155 teaches a threshold to indicate abnormal client information handling system operation may be the confidence interval may be used for the aggregate distribution of the performance characteristic telemetry data metric. For example, a one-sided upper 90%, 95%, or 99% confidence bound, may establish the performance characteristic telemetry data metric deviation threshold indicating abnormal behavior when outliers are detected above this level at the high end of the data distribution. An operational percentile boundary (or interval) may be applied at any level in the data distribution and may serve as a high or low threshold boundary).

As per claim 8.  Boyapalle, Ganesan and Collins disclose the method of claim 1.
          Boyapalle and Ganesan do not explicitly disclose wherein the first metric data comprises a temperature metric and wherein the adjustment to data center operations comprises increasing the cooling delivered by the data center within the first zone.
         Collins however discloses wherein the first metric data comprises a temperature metric and wherein the adjustment to data center operations comprises increasing the cooling delivered by the data center within the first zone (Collins, par0013-0014 teaches In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle. The aisle between racks 10 b and 10 c is a cool aisle. In operation, if it is determined that a computer system of rack 10 c need servicing, the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease. Shown in FIG. 2 is a bubble of cooler air 15 in the hot aisle between rack 10 c and 10 d. This bubble of cooler air is formed by increasing the speed of the fans in racks 10 c and 10 d nearest computer system 13.).


As per claim 9.  Boyapalle, Ganesan and Collins disclose the method of claim 1.
           Boyapalle further discloses wherein the first metric data comprises a power metric. (Boyapalle, par0026 teaches component device utilization data may be retrieved from a variety of sensors including detection of events and usage that may contribute to performance characteristics of the client information handling system and a user's perception of such performance characteristics. Power draw measurements [power metric] may be conducted on power rails [rack housing] supplying power to individual component devices in the client information handling system or to component devices externally connected to the information handling systems. Power draw measurements can be used to estimate power dissipation and thermal conditions at the individual component devices).
          Boyapalle and Ganesan do not explicitly disclose wherein the first zone comprises a rack housing the subset of IHSs.
         Collins however discloses wherein the first zone comprises a rack housing the subset of IHSs (Collins, par0013 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 [zone] of a data center. Each rack typically includes several computer systems or servers….In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle. The aisle between racks 10 b and 10 c is a cool aisle.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone comprises a rack housing the subset of IHSs, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 10.  Boyapalle, Ganesan and Collins disclose the method of claim 1.
           Boyapalle further discloses wherein the first metric data comprises a network metric. (Boyapalle, par0030 teaches examples of performance data to be tracked can include the following: power parameter values, battery parameter values, networking parameter values… FIG. 2 illustrates a network 200 that can include one or more information handling systems. In a particular embodiment, network 200 includes networked information handling systems 210, 220, 221, 222, and 224, wireless network access points, routers and switches, and multiple wireless connection link options. Systems 210, 220, 221, 222, and 224 represent a variety of computing resources of network 200 including client mobile information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. In some embodiments, some or all of network 200 may be under control of IT management for a group or enterprise).

         Collins however discloses wherein the first zone comprises a rack housing the subset of IHSs (Collins, par0013 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 [zone] of a data center. Each rack typically includes several computer systems or servers….In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle. The aisle between racks 10 b and 10 c is a cool aisle.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone comprises a rack housing the subset of IHSs, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 11. A system for utilizing telemetry data, the system comprising: a plurality of IHSs (Information Handling Systems), (Boyapalle, par0107 teaches FIG. 4 illustrates a plurality of information handling systems 420. Information handling systems 420 may include contributing information handling systems and monitored client information handling systems. In the example embodiment, each of the contributing information handling systems provides system telemetry including telemetry relating to particular analyzed software applications 425).
within a data center comprised of a plurality of IHSs (Information Handling Systems), (Boyapalle, par0053 teaches remote data center 290 may include web servers or resources within a cloud environment. For example, remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224).
each respective IHS comprising a remote access controller providing remote management of the respective IHS, wherein the plurality of IHSs are configured to report metric data, and (Boyapalle, par0047, 0054 teaches the information handling system may also have a management subsystem 138 with a plurality of information handling system subsystems for control of a plurality of systems. For example, data relative to the configuration of the information handling system may be collected or managed by a configuration management controller 140 such as configuration management unit that may access other elements shown in FIG. 1, for example, via one or more buses 108 [remote access]. In some aspects, system-level events, component-level events, system-level usage data, and component-level usage data can be collected and managed for one or more operating individual software applications via the configuration management controller 140. In other aspects, event and usage data may also be monitored with respect to component devices of the information handling system)
wherein the metric data reported by each respective IHS, of the respective IHS within the data center; (Boyapalle, par0038 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics. For example, power draw of various component devices within the client information handling systems 220, 221, 222, and 224 may be measured and logged in an information handling system performance monitoring system data repository such as a Dell® Data Vault by the intelligent configuration management agent operating on the client information handling system).
of the respective IHS within the data center (Boyapalle, par0053 teaches remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
remote management application configured to: (Boyapalle, par0054 teaches the cloud or remote data center 290 may run hosted applications for systems 210, 220, 221, 222, and 224. This may occur by establishing a virtual machine application executing software to manage applications hosted at the remote data center 290. Mobile information handling systems 220, 221, 222, and 224 are adapted to run one or more applications locally, and to have hosted applications run in association with the local applications at remote data center 290 or applications running on another remote information handling systems such as 210).
analyze the reported metric data to identify a first metric that is correlated with (Boyapalle, par0169, 0171 teaches if the measured performance metrics fall outside of a deviation threshold of expected performance metrics correlating to software application resource utilization, flow may proceed to 840. At 840, the information handling system diagnostic platform will classify an analyzed software application as intensive or over-consuming of one or more particular system resources… A container may isolate over-consuming software applications in the circumstance that deviation of the analyzed software application performance metrics may indicate a security breach or risk of system crashing. In an aspect, the information handling system diagnostic platform determines patterns from the crowd sourced performance characteristic telemetry data by statistical correlation of those performance characteristic telemetry data metrics with reported failures, operational issues, or operational changes).
metric data (Boyapalle, par0128 teaches the intelligent configuration management systems and information handling system diagnostic platform may have already amassed aggregate performance metric data for one or more mapping classified contributing information handling systems).
          Boyapalle does not explicitly discloses to identify zones within a data center, within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs that reported anomalous first metric data relative to neighboring IHSs.
          Ganesan however discloses to identify zones within a data center (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs that reported anomalous first metric data relative to neighboring IHSs (Ganesan, par0035-0037 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter….having rolled up the datacenter PLMS for datacenter 200, datacenter management zone correlator 310 operates to identify information handling systems, server racks, or aisles within datacenter 200 that are experiencing a poor [reported anomalous] PLMS. Here, datacenter management zone correlator 310 provides a PLMS threshold, such as 15%. Then, if any particular information handling system, server rack, or aisle PLMS falls below the PLMS threshold, then datacenter management zone correlator 310 provides an indication that the particular information handling system, server rack, or aisle is experiencing poor part life… PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to identify zones within a data center, within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs that reported anomalous first metric data relative to neighboring IHSs, as taught by Ganesan in the system of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose identifies a location, locations within the data center; adjust operations of the data center within the first zone in order to address the anomalous readings.
         Collins however discloses identifies a location, locations within the data center; (Collins, par0015 teaches when data center 19 identifies that a server in the data center needs to be serviced, the ventilation management application identifies the location of the server through server location database 18. The server location database identifies the unique location of the server. The location of the server may be uniquely identified through a set of GPS coordinates or by identifying the location of the server within a particular data center).
(Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center….if it is determined that a computer system of rack 10 c need servicing [anomalous readings], the fans of the computer systems of rack 10 c would be increased in speed [adjusting operations of the data center within the zone], thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifies a location, locations within the data center; adjust operations of the data center within the first zone in order to address the anomalous readings, as taught by Collins in the system of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 12.  Boyapalle, Ganesan and Collins disclose the system of claim 11.
           Boyapalle further discloses wherein the remote access controller collects the metric data from IHS components via management connections with the IHS components. (Boyapalle, par0103-0104 teaches system parameter measurement may take place via the system management controller subsystem 350 of a client information handling system. Activity of each of the plurality of component devices is monitored by the information handling system performance monitoring system 330…the hardware implementation monitoring and reporting system 330 may report component device utilization data via a network interface (NIC) as shown. The reporting may be ongoing, periodic, or in response to requests for data from the intelligent configuration management system operating remotely at a hub server or remote data center. Any method of data reporting to a centralized intelligent configuration management system is contemplated. The component device utilization data recorded for client information handling systems is also granular in that it may be broken down by component devices within the client information handling systems).
          Boyapalle does not explicitly discloses via sideband management connections.
          Ganesan however discloses via sideband management connections (Ganesan, par0020 teaches BMC 190 is connected to multiple elements of information handling system 100 via one or more management interface 192 to provide out of band monitoring, maintenance, and control of the elements of the information handling system…. a Network Controller Sideband Interface (NC-SI), or the like. As used herein, out-of-band access refers to operations performed apart from a BIOS/operating system execution environment on information handling system 100).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of via sideband management connections, as taught by Ganesan in the system of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 13.  Boyapalle, Ganesan and Collins disclose the system of claim 11.
(Boyapalle, par0038, 0053 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics…. remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
          Boyapalle does not explicitly discloses wherein the correlation of the locations is identified based on principal component analysis.
          Ganesan however discloses wherein the correlation of the locations is identified based on principal component analysis (Ganesan, par0036-0037 teaches at a next level, datacenter management zone correlator 310 determines a server rack [location] PLMS (PLMSRack) for each of the server racks of datacenter 200. Here, the server rack PLMS is determined as the average of the information handling system PLMS of each piece of equipment installed in a particular server rack. Similarly, datacenter management zone correlator 310 determines an aisle [location] PLMS (PLMSAisle) for each aisle of datacenter 200… PLMS analyzer 312 operates to correlate the poor health zones [location] as determined by datacenter management zone correlator 310 with environmental conditions, usage, and workloads of the components, and to identify risk factors within datacenter 200 that are contributing to poor component health. In particular, PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200 on a periodic basis, such as once a day, once a week, or the like, and to receive the zone correlated PLMS from datacenter management zone correlator 310).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of wherein the correlation of the locations is identified based on principal component analysis, as taught by Ganesan in the system of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 14.  Boyapalle, Ganesan and Collins disclose the system of claim 11.
           Boyapalle further discloses wherein the data center that includes a subset of IHSs. (Boyapalle, par0038, 0053 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics…. remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
          Boyapalle does not explicitly discloses the first zone of the data center.
          Ganesan however discloses the first zone of the data center. (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones [first zone] of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first zone of the data center, as taught by Ganesan in the system of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose anomalous readings relative to neighboring IHSs comprises a rack housing the subset of IHSs.
         Collins however discloses anomalous readings relative to neighboring IHSs comprises a rack housing the subset of IHSs (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers….if it is determined that a computer system of rack 10 c need servicing [anomalous readings], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of anomalous readings relative to neighboring IHSs comprises a rack housing the subset of IHSs, as taught by Collins in 

As per claim 15  Boyapalle, Ganesan and Collins disclose the system of claim 11.
          Boyapalle and Ganesan do not explicitly disclose wherein the first zone of the data center that includes a subset of IHSs reporting anomalous first metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center.
         Collins however discloses wherein the first zone of the data center that includes a subset of IHSs reporting anomalous first metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers. In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle [comprises one or more rows that span a plurality of adjacent racks of the data center]. The aisle between racks 10 b and 10 c is a cool aisle. In operation, if it is determined that a computer system of rack 10 c need servicing [anomalous metric data relative to neighboring IHSs], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease. Shown in FIG. 2 is a bubble of cooler air 15 in the hot aisle between rack 10 c and 10 d. This bubble of cooler air is formed by increasing the speed of the fans in racks 10 c and 10 d nearest computer system 13.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone of the data center that includes a subset of IHSs reporting anomalous first metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center, as taught by Collins in the system of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 16. A computer-readable storage device having instructions stored thereon, wherein upon execution by one or more processors, the instructions cause the one or more processors to: (Boyapalle, par0036 teaches information handling system 100 can include processing resources for executing machine-executable code, such as a central processing unit (CPU), a programmable logic array (PLA), an embedded device such as a System-on-a-Chip (SoC), or other control logic hardware. Information handling system 100 can also include one or more computer-readable medium for storing machine-executable code, such as software or data. Additional components of information handling system 100 can include one or more storage devices [computer-readable storage device] that can store machine-executable code).
for utilizing telemetry data, comprised of a plurality of IHSs (Information Handling Systems), (Boyapalle, par0107 teaches FIG. 4 is a flow diagram illustrating a method of information handling system configuration management with an information handling system diagnostic platform…. Information handling systems 420 may include contributing information handling systems and monitored client information handling systems…. telemetry data may be provided by a hardware implementation monitoring and reporting system).
within a data center comprised of a plurality of IHSs (Information Handling Systems), (Boyapalle, par0053 teaches remote data center 290 may include web servers or resources within a cloud environment. For example, remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224)
metric data collected from the plurality of IHSs, wherein the metric data collected from each of the respective IHSs (Boyapalle, par0038 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics. For example, power draw of various component devices within the client information handling systems 220, 221, 222, and 224 may be measured and logged in an information handling system performance monitoring system data repository such as a Dell® Data Vault by the intelligent configuration management agent operating on the client information handling system).
of the respective IHS within the data center (Boyapalle, par0053 teaches remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
wherein the collected metric data is analyzed to identify a first metric that is correlated with (Boyapalle, par0169, 0171 teaches if the measured performance metrics fall outside of a deviation threshold of expected performance metrics correlating to software application resource utilization, flow may proceed to 840. At 840, the information handling system diagnostic platform will classify an analyzed software application as intensive or over-consuming of one or more particular system resources… A container may isolate over-consuming software applications in the circumstance that deviation of the analyzed software application performance metrics may indicate a security breach or risk of system crashing. In an aspect, the information handling system diagnostic platform determines patterns from the crowd sourced performance characteristic telemetry data by statistical correlation of those performance characteristic telemetry data metrics with reported failures, operational issues, or operational changes).
first metric data (Boyapalle, par0128 teaches the intelligent configuration management systems and information handling system diagnostic platform may have already amassed aggregate performance metric data for one or more mapping classified contributing information handling systems).
          Boyapalle does not explicitly discloses to identify zones within a data center, within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs that reported anomalous first metric data relative to neighboring IHSs.
          Ganesan however discloses to identify zones within a data center (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs that reported anomalous first metric data relative to neighboring IHSs; (Ganesan, par0035-0037 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter….having rolled up the datacenter PLMS for datacenter 200, datacenter management zone correlator 310 operates to identify information handling systems, server racks, or aisles within datacenter 200 that are experiencing a poor [reported anomalous] PLMS. Here, datacenter management zone correlator 310 provides a PLMS threshold, such as 15%. Then, if any particular information handling system, server rack, or aisle PLMS falls below the PLMS threshold, then datacenter management zone correlator 310 provides an indication that the particular information handling system, server rack, or aisle is experiencing poor part life… PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to identify zones within a data center, within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs that reported anomalous first metric data relative to neighboring IHSs, as taught by Ganesan in the computer-readable storage device of Boyapalle, so variations in information handling systems allow for information handling systems to be 
          Boyapalle and Ganesan do not explicitly disclose identifies a location, locations within the data center; adjust operations of the data center within the first zone in order to address the anomalous readings.
         Collins however discloses identifies a location, locations within the data center; (Collins, par0015 teaches when data center 19 identifies that a server in the data center needs to be serviced, the ventilation management application identifies the location of the server through server location database 18. The server location database identifies the unique location of the server. The location of the server may be uniquely identified through a set of GPS coordinates or by identifying the location of the server within a particular data center).
adjust operations of the data center within the first zone in order to address the anomalous readings  (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center….if it is determined that a computer system of rack 10 c need servicing [anomalous readings], the fans of the computer systems of rack 10 c would be increased in speed [adjusting operations of the data center within the zone], thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifies a location, locations within the data center; adjust operations of the data center within the first zone in order to address the anomalous readings, as taught by Collins in the computer-readable storage device 

As per claim 17.  Boyapalle, Ganesan and Collins disclose the computer-readable storage device of claim 16.
           Boyapalle further discloses wherein the remote access controller collects the metric data from IHS components via management connections with the IHS components. (Boyapalle, par0103-0104 teaches system parameter measurement may take place via the system management controller subsystem 350 of a client information handling system. Activity of each of the plurality of component devices is monitored by the information handling system performance monitoring system 330…the hardware implementation monitoring and reporting system 330 may report component device utilization data via a network interface (NIC) as shown. The reporting may be ongoing, periodic, or in response to requests for data from the intelligent configuration management system operating remotely at a hub server or remote data center. Any method of data reporting to a centralized intelligent configuration management system is contemplated. The component device utilization data recorded for client information handling systems is also granular in that it may be broken down by component devices within the client information handling systems).
          Boyapalle does not explicitly discloses via sideband management connections.
          Ganesan however discloses via sideband management connections (Ganesan, par0020 teaches BMC 190 is connected to multiple elements of information handling system 100 via one or more management interface 192 to provide out of band monitoring, maintenance, and control of the elements of the information handling system…. a Network Controller Sideband Interface (NC-SI), or the like. As used herein, out-of-band access refers to operations performed apart from a BIOS/operating system execution environment on information handling system 100).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of via sideband management connections, as taught by Ganesan in the computer-readable storage device of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 18.  Boyapalle, Ganesan and Collins disclose the computer-readable storage device of claim 16.
           Boyapalle further discloses the first metric of the data center, the collected metric data. (Boyapalle, par0038, 0053 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics…. remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).

          Ganesan however discloses wherein the correlation of the locations is identified based on principal component analysis (Ganesan, par0036-0037 teaches at a next level, datacenter management zone correlator 310 determines a server rack [location] PLMS (PLMSRack) for each of the server racks of datacenter 200. Here, the server rack PLMS is determined as the average of the information handling system PLMS of each piece of equipment installed in a particular server rack. Similarly, datacenter management zone correlator 310 determines an aisle [location] PLMS (PLMSAisle) for each aisle of datacenter 200… PLMS analyzer 312 operates to correlate the poor health zones [location] as determined by datacenter management zone correlator 310 with environmental conditions, usage, and workloads of the components, and to identify risk factors within datacenter 200 that are contributing to poor component health. In particular, PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200 on a periodic basis, such as once a day, once a week, or the like, and to receive the zone correlated PLMS from datacenter management zone correlator 310).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of wherein the correlation of the locations is identified based on principal component analysis, as taught by Ganesan in the computer-readable storage device of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 19.  Boyapalle, Ganesan and Collins disclose the computer-readable storage device of claim 16.
           Boyapalle further discloses wherein the data center that includes a subset of IHSs. (Boyapalle, par0038, 0053 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics…. remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
          Boyapalle does not explicitly discloses the first zone of the data center.
          Ganesan however discloses the first zone of the data center. (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones [first zone] of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first zone of the data center, as taught by Ganesan in the computer-readable storage device of Boyapalle, so variations in information handling systems allow for information handling systems to be general 
          Boyapalle and Ganesan do not explicitly disclose anomalous readings relative to neighboring IHSs comprises a rack housing the subset of IHSs.
         Collins however discloses anomalous readings relative to neighboring IHSs comprises a rack housing the subset of IHSs (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers….if it is determined that a computer system of rack 10 c need servicing [anomalous readings], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of anomalous readings relative to neighboring IHSs comprises a rack housing the subset of IHSs, as taught by Collins in the computer-readable storage device of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 20.  Boyapalle, Ganesan and Collins disclose the computer-readable storage device of claim 16.

         Collins however discloses wherein the first zone of the data center that includes a subset of IHSs reporting anomalous first metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers. In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle [comprises one or more rows that span a plurality of adjacent racks of the data center]. The aisle between racks 10 b and 10 c is a cool aisle. In operation, if it is determined that a computer system of rack 10 c need servicing [anomalous metric data relative to neighboring IHSs], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease. Shown in FIG. 2 is a bubble of cooler air 15 in the hot aisle between rack 10 c and 10 d. This bubble of cooler air is formed by increasing the speed of the fans in racks 10 c and 10 d nearest computer system 13.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone of the data center that includes a subset of IHSs reporting anomalous first metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks 


Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Shabbir et al. (US20170357299A1) – Related art in the area of a management controller for use in an information handling system that include a processor configured to manage a plurality of air mover control systems for a plurality of air movers integral to the information handling system,.
• Thodati (US20140280804A1) – Related art in the area of a networked system includes a first information handling system (IHS) including a plurality of first IHS components and a second IHS coupled to the first IHS..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442